Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/7/2021.
2. 	Claims 1-7, 9-13, 15-18 and 20 are pending in the case. 
3.	Claims 8, 14 and 19 are cancelled. 
4.	Claims 1, 9 and 15 are independent claims. 




	Allowable Subject Matter
Claims 1-7, 9-13, 15-18 and 20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick L. Miller on 1/13/2022.
The application has been amended as follows: 

a first communication circuitry of a paving machine;
a back office system;
a first mobile device hosting an application to perform paving quality and control operations by an operator of an authorized inspection/regulating entity;
a first communication network accessible by and providing a communication link between the back office system and the first communication circuitry; and
a second communication network accessible by and providing a communication link between the first mobile device and the back office system, the second communication network being a wireless communication network,
wherein the back office system provides to the first mobile device paving information regarding electronic work tickets associated with respective paving material dump spots at a worksite,
wherein the application hosted on the first mobile device provides a graphical user interface (GUI) on a display of the first mobile device to selectively display portions of the paving information corresponding to a specific one of the electronic work tickets responsive to an input at the graphical user interface from the operator of the authorized inspection/regulating entity requesting the paving information for the specific one of the electronic work tickets, 
wherein the first mobile device provides to the back office system paving quality and control information input by the operator of the authorized inspection/regulating entity using the graphical user interface provided by the application hosted on the first mobile device, and
wherein the paving machine provides paving data to a second mobile device hosting the application, via the first communication circuitry, the first communication network, and the back office system, based on data from sensors of the paving machine regarding paving thickness and/or paving width when the paving machine is in a paving mode “on” status, the paving data being provided on a map of a graphical user interface of the second mobile device and representative of paving progress. 

2. (Previously Presented) The quality and control system according to claim 1, wherein the paving information includes, for each of the paving material dump spots, location of the paving material dump spot, a date and time of creation of the paving material dump spot, an electronic ticket identifier, a haul truck identifier, a customer identifier associated with the haul truck, a paving material identifier, a paving material plant identifier associated with the paving material, and/or a weight of the paving material provided at the paving material dump spot.

3. (Previously Presented) The quality and control system according to claim 1, wherein the paving information is provided on a map on the display responsive to the input at the graphical user interface from the operator of the authorized inspection/regulating entity requesting the paving information for the specific one of the electronic work tickets.

4. (Previously Presented) The quality and control system according to claim 1, wherein the paving quality and control information provided from the first mobile device to the back office system is a characterization of the paving operation at one or more of the paving material dump spots.



6. (Previously Presented) The quality and control system according to claim 1, wherein the dump spots are respectively associated with the electronic work tickets responsive to identification of the dump spots.

7. (Previously Presented) The quality and control system according to claim 6, wherein each of the dump spots is identified based on determination of a corresponding haul truck being within a virtual boundary around the paving machine and a closest determined distance of the haul truck to the paving machine within the virtual boundary, from among a plurality of determined distances of the haul truck to the paving machine within the virtual boundary, and/or operator input to an electronic device within the paving machine that also hosts the application, wherein the operator input identifies the haul truck and associates the haul truck with the dump spot.

8. (Cancelled).


receiving paving information at a first mobile device hosting an application to perform paving quality and control operations, the paving information including a bundle of electronic work tickets associated with respective paving material dump spots;
providing, using the application hosted on the first mobile device, a graphical user interface (GUI) on a display of the first mobile device to selectively display portions of the paving information responsive to user input at the graphical user interface; and
recording, using the application hosted on the first mobile device, paving quality and control information responsive to user input to the graphical user interface,
wherein the paving quality and control information includes a requirement for additional information and/or a requirement for action to be taken at one or more of the paving material dump spots, 
wherein the paving information includes paving progress information based on paving data from sensors of a paving machine regarding paving thickness and/or width when the paving machine is in a paving mode “on” status, and
wherein the inspection method further comprises providing, on a map on the graphical user interface on the display of the first mobile device, the paving progress information.

10. (Previously Presented) The inspection method according to claim 9, further comprising outputting, from the first mobile device, the paving quality and control information over a communication network to a back office system.

11. (Previously Presented) The inspection method according to claim 9,

wherein each of the paving material dump spots is identified based on determination of a corresponding haul truck being within a geofence around the paving machine and a closest determined distance of the haul truck relative to the paving machine, from among a plurality of determined distances of the haul truck relative to the paving machine.

12. (Currently Amended) The inspection method according to claim 9,
wherein the paving material dump spots are respectively associated with the electronic work tickets responsive to identification of the paving material dump spots, and
wherein each of the paving material dump spots is identified based on operator input to an electronic device of the paving machine that also hosts the application, wherein the operator input associates a haul truck with the paving material dump spot.

13. (Previously Presented) The inspection method according to claim 9, further comprising outputting, from the first mobile device, using the application hosted on the first mobile device, the paving quality and control information over a communication network to a back office system,
wherein said recording the paving quality and control information includes electronically capturing an image of the paving material and/or a temperature of the paving material, and outputting data corresponding to the electronically captured image and/or temperature as part of the paving quality and control information output to the back office system.



15. (Currently Amended) A non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by one or more computers, cause the one or more computers to perform a method comprising:
receiving paving information at a first computer of the one or more computers, which is hosting an application to perform paving quality and control operations, the paving information including one or more electronic work tickets linked to respective paving material dump spots;
providing, using the application hosted on the first computer, a graphical user interface (GUI) on a display to display the paving information responsive to an input at the graphical user interface; 
receiving, using the application hosted on the first computer, paving quality and control information responsive to input to the graphical user interface; and
receiving, at a second computer of the one or more computers of a back office system, paving data from sensors of a paving machine regarding paving thickness and/or paving width when the paving machine is in a paving mode “on” state; and outputting paving progress information involving a plurality of the paving material dump spots, on a map provided on a display device associated with the first computer,
wherein the paving quality and control information is a characterization of paving material at one or more of the paving material dump spots, and
wherein the paving information includes a location of the paving material dump spot, a date and time of creation of the paving material dump spot, an electronic ticket identifier, a haul truck identifier, a customer identifier associated with the haul truck, a paving material identifier, 

16. (Currently Amended) The non-transitory computer-readable storage medium non-transitory computer-readable storage medium according to claim 15, further comprising outputting, from the first computer, using the application hosted on the first computer, the paving quality and control information over a communication network to [[a]]the back office system having a second computer of the one or more computers.

17. (Currently Amended) The non-transitory computer-readable storage medium non-transitory computer-readable storage medium according to claim 15, further comprising respectively linking the electronic work tickets to the paving material dump spots, said linking including identifying the paving material dump spots, said identifying the paving material dump spots including either determining a closest determined distance of the haul truck to [[a]]the paving machine, from among a plurality of determined distances of the haul truck to the paving machine, or receiving operator input to an electronic device in the paving machine that also hosts the application, the operator input providing an identifier for the haul truck and associating the haul truck with the paving material dump spot.

18. (Currently Amended) The non-transitory computer-readable storage medium non-transitory computer-readable storage medium according to claim 15, further comprising electronically capturing, using a mobile device running the application, characteristics of the 

19. (Cancelled).

20. (Currently Amended) The non-transitory computer-readable storage medium non-transitory computer-readable storage medium according to claim 15, wherein the paving quality and control information sets a flag regarding status of paving material at the one or more of the paving material dump spots, each said flag being removable only by a same entity that issues the flag.  



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant' s arguments, with respect to the claims have been fully considered and are persuasive.  The applied references have been withdrawn.
Prior art fails to expressly teach, suggest, or render obvious “receiving, at a second computer of the one or more computers of a back office system, paving data from sensors of a paving machine regarding paving thickness and/or paving width when the paving machine is in a paving mode “on” state; and outputting paving progress information involving a plurality of the paving material dump spots, on a map provided 

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-7, 9-13, 15-18 and 20, in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145